DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                    JAMES ALEXANDER MOORE,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D20-3478



                          September 1, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Michael W. Williams, Judge.



PER CURIAM.

     Affirmed.

KHOUZAM, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.

                      __________________________

Opinion subject to revision prior to official publication.